Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 07/11/2019 and 02/03/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 8-10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0161005 A1 (from IDS submitted 02/03/2020) to Sato et al. (hereinafter “Sato”) in view of US 2011/0143682 (from IDS submitted 02/03/2020) to Jung et al. (hereinafter “Jung”)

Regarding Claim 1, Sato teaches A method for determining a signal reception quality in a mobile communication system, ([0001]) the method comprising: 
obtaining, in connection with a signal transmitted by a transmitter and measured, measurement information including at least one of a measuring position of the signal, a reception quality of the signal, and a reception direction of the signal; ([0025] and [0052], discloses an acceptance unit that accepts the transmitting point and receiving point position data (i.e. measuring position of the signal), transmitting antenna characteristics, as well as shape and position data of an object such as a structure or a natural object (i.e. the multiple information indicative of measurement information))
determining information related to a first path extended from the measuring position and through which the signal will be traveled, based on the measurement information; ([0025], discloses estimating radio propagation paths from the transmitting point to the receiving point)
determining at least one signal reception candidate;  (Figure 8 and [0071], discloses a receiving area setting unit that sets a receiving area.  In case of multiple receiving points (i.e. signal reception candidates), a space is divided by the number of receiving points, such that the divided spaces may be setup as the receiving areas of the multiple receiving points.)
and determining the signal reception quality in the predicted signal reception region, based on the measurement information.  ([0024], further disclsoes estimating the arriving power (signal reception quality) at a receiving point set up remotely from a transmitting point)

Sato teaches determining a predicted signal reception region, based on the signal reception candidate; (Figure 8 and [0071], discloses a receiving area setting unit that sets a receiving area.  In case of multiple receiving points (i.e. signal reception candidates), a space is divided by the number of receiving points, such that the divided spaces may be setup as the receiving areas of the multiple receiving points. The size of the receiving area, that is, the radius of the sphere 8 or the length of one side of the cube, is determined considering the capacity of the antenna at the receiving point. [0049], further discloses a receiving area setting unit that sets a receiving area, which includes a receiving point, from receiving point data accepted by the acceptance unit) but does not explicitly teach the predicted signal reception region is also based on the information related to the first path;
However, in a similar field of endeavor, Jung discloses in [0003] and [0007], prediction of a radio wave environment based on a ray emitted form a transmission 
Sato further discloses in [0013], [0052], and [0064], transmission point antenna characteristics such as directional characteristics (i.e. angle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sato to include determining a predicted signal reception region, based on the signal reception candidate and information related to the first path as suggested by Jung, for improved reception radius while preventing double counting and deadzone form occurring, and requiring relatively fewer calculations as indicated in [0009] of Jung.

Regarding Claim 2, Sato/Jung teaches The method of claim 1, wherein Sato further teaches the determining the signal reception quality includes determining the quality of the signal, based on a distance of the first path and at least one of diffraction, reflection and scattering due to an object on the first path. ([0004] and [0095], discloses the ray launching method-based path estimation unit 102, the imaging method-based path estimation unit 103 and so on execute the processing of step 2-step 10 in the first embodiment shown in FIG. 2 to finding radio propagation path from the transmitting point 1 to the receiving point in the short distance area 20 (S43). After finding the radio propagation distance (i.e. distance of the first path), the arriving power 

Regarding Claim 3, Sato/Jung teaches The method of claim 1, wherein Sato further teaches the measurement information excludes information about a signal transmitted on a path corresponding to a line of sight between the measuring position of the signal and the transmitter. (.[0052], discloses multiple different calculation conditions accepted by the accepted units, in which none of the conditions indicate LOS between a measuring position of the signal and the transmitter.)

Regarding Claim 5, Sato/Jung teaches The method of claim 1, wherein Sato further teaches the determining the signal reception quality includes determining the signal reception quality, based on a length of a second path on which the signal is transmitted from the transmitter to the measuring position of the signal. ([0011], discloses In the imaging method, the processing described above is repeated the number of times, from one reflection to a predetermined maximum number of reflections N, to find all propagation paths (i.e. including a second path). ([0004] and [0095], discloses the ray launching method-based path estimation unit 102, the imaging method-based path estimation unit 103 and so on execute the processing of step 2-step 

Regarding Claim 8, Sato teaches (Original) A computing apparatus for determining a signal reception quality in a mobile communication system, (Figure 1 and [0001] and [0049], illustrates a radio propagation estimating apparatus) 
the apparatus comprising: an interface obtaining information; ([0060], discloses an acceptance unit comprising an input device (i.e. interface obtaining information)) and 
a controller ([0050], discloses radio propagation estimating apparatus comprising a computer) configured to: control the interface, to 
obtain, in connection with a signal transmitted by a transmitter and measured, measurement information including at least one of a measuring position of the signal, a reception quality of the signal, and a reception direction of the signal, ([0025] and [0052], discloses an acceptance unit that accepts the transmitting point and receiving point position data (i.e. measuring position of the signal), transmitting antenna characteristics, as well as shape and position data of an 
determine information related to a first path extended from the measuring position and through which the signal will be traveled, based on the measurement information, ([0025], discloses estimating radio propagation paths from the transmitting point to the receiving point)
determine at least one signal reception candidate, (Figure 8 and [0071], discloses a receiving area setting unit that sets a receiving area.  In case of multiple receiving points (i.e. signal reception candidates), a space is divided by the number of receiving points, such that the divided spaces may be setup as the receiving areas of the multiple receiving points.)
determine the signal reception quality in the predicted signal reception region, based on the measurement information. ([0024], further disclsoes estimating the arriving power (signal reception quality) at a receiving point set up remotely from a transmitting point)
Sato teaches determine a predicted signal reception region, based on the signal reception candidate.
(Figure 8 and [0071], discloses a receiving area setting unit that sets a receiving area.  In case of multiple receiving points (i.e. signal reception candidates), a space is divided by the number of receiving points, such that the divided spaces may be setup as the receiving areas of the multiple receiving points. The size of the receiving area, that is, the radius of the sphere 8 or the length of one side of the cube, is determined considering the capacity of the antenna at the receiving point. [0049], further discloses a  the predicted signal reception region is also based on the information related to the first path;
However, in a similar field of endeavor, Jung discloses in [0003] and [0007], prediction of a radio wave environment based on a ray emitted form a transmission point to a reception point, in which [0029], further discloses the reception radius of a reception point (i.e. signal reception candidate) may be determined based on an angle of the ray (i.e. information related to the first path) from the transmission point, and a line where each of the rays advances, that is, an advancing distance (i.e. information related to the first path).
Sato further discloses in [0013], [0052], and [0064], transmission point antenna characteristics such as directional characteristics (i.e. angle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sato to include determining a predicted signal reception region, based on the signal reception candidate and information related to the first path as suggested by Jung, for improved reception radius while preventing double counting and deadzone form occurring, and requiring relatively fewer calculations as indicated in [0009] of Jung.

Claims 9, 10, and 12 are rejected for having the same limitations as claims 2, 3 and 5, respectively, except the claims are in apparatus format.

a non-volatile storage medium storing a program comprising instructions for executing the method of claim 1. (Sato, [0050], discloses a hardware of the radio propagation estimating apparatus further comprising a CPU that executes programs stored in memory. See rejection of Claim 1.)

Claim 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Jung in view of US 2011/0287778 A1 to Levin et al. (hereinafter “Levin”)

Regarding Claim 6, Sato/Jung teaches The method of claim 5, further comprising: Sato further teaches determining at least one candidate path on which the signal is transmittable from the transmitter to a signal reception position; ([0011], discloses In the imaging method, the processing described above is repeated the number of times, from one reflection to a predetermined maximum number of reflections N, to find all propagation paths (i.e. multiple candidate paths).
Sato/Jung does not explicitly teach determining, as the second path, one of the at least one candidate path, based on the reception direction of the signal and an angle of arrival when the candidate path arrives at the measuring position of the signal.
However, in a similar field of invention, Levin discloses in [0053] and [0068], a ray tracing technique involving ray splitting, in which a ray may be split at a point of scattering to rays that may travel different directions, where each may carry a smaller fraction of electromagnetic power.  A larger number of rays may correspond to a higher 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sato/Jung to include the above limitations as suggested by in order to reduce computational load and improve the accuracy of location determination of a wireless transmitter as indicated in [0053] and [0068] of Levin.

Claim 13 is rejected for having the same limitations as claim 6, except the claim is in apparatus format.

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Jung in view of US 2017/0338901 A1 to Zhihua et al. (hereinafter “Zhihua”)

Regarding Claim 7, Sato/Jung teaches The method of claim 1, wherein the determining the signal reception candidate includes: 
determining at least one building, based on map information; and determining the at least one building as the signal reception candidate.
However, in a similar field of endeavor, Zhihua discloses in [0006], a method for predicting indoor three-dimensional space signal field strength using an outdoor-to-indoor propagation model comprises steps of: establishing a three-dimensional space scene model from a transmitting base station to a target building (i.e. determining at least one building); predicting space field strength of an outer envelope of the target building according to an extended COST-231-Walfisch-Ikegami propagation model; generating, on the outer envelope of the target building, a series of outdoor-to-indoor virtual rays in accordance with a certain resolution; and simulating a propagation procedure of the virtual rays using a ray tracing propagation model algorithm, and predicting three-dimensional space signal field strength within the target building.  [0008]-[0012], discloses  steps for establishing a three-dimensional space scene model including importing GIS map information to establish a three-dimensional scene model from a transmitting base station to a prediction region space, wherein the three-dimensional scene model comprises building vector information, terrain and landform information, and the building vector information is a building outer envelope model. According to specific location information of the target building, aligning an outer envelope model of the target building in the outdoor three-dimensional scene model in the step (1-1) with a detailed indoor building model.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sato/Jung to 

Claim 14 is rejected for having the same limitations as claim 7, except the claim is in apparatus format.


Allowable Subject Matter
Claim 4 and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477